COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00249-CV
                                NO. 02-15-00253-CV

Christopher Hoskins & Dennis Eckel        §    From the 442nd District Court

                                          §    of Denton County (14-01284-158)
v.
                                          §    May 12, 2016

Ricco Family Partners, Ltd.               §    Opinion by Chief Justice Livingston


                                  JUDGMENT

      This court has considered the record on appeal in these cases and holds

that there was no error in the trial court’s orders. It is ordered that the orders of

the trial court are affirmed.

      It is further ordered that appellants Christopher Hoskins and Dennis Eckel,

jointly and severally, shall pay all of the costs of these appeals, for which let

execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston